DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.   Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.
3.   This application is a divisional application of U.S. Patent Application No. 16/889,426, filed on June 01, 2020, now U.S. Patent No. 11,164,653, issued on November 02, 2021.

Examiner's Amendment
4.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Paragraph [0001] of the specification has been amended below to insert the U.S. Patent No. 11,164,653, of its application number 16/889,426, for claiming benefit of earlier filing data. See 37 CFR 1.78 and MPEP § 201.11.
          Claim 2 has been amended below in order to correct antecedent basis of certain limitations in the claims.
              - Claim 2, “the same region”15 on line 3 is amended to “same region” 15 in order to correct antecedent basis for this limitation in the claim.

    The application has been amended as follows:
              In the specification: 
                [0001] The present application is a Divisional of U.S. Patent Application Ser. No. 16/889,426, filed on June 1, 2020, now U.S. Patent No. 11,164,653, which claims priority under 35 U.S.C. §119 to Korean Patent Application No. 10-2019- 0171654 filed on December 20, 2019, which is incorporated herein by reference in its entirety. 

              In the claims: 
                  Claim 2 (Currently Amended): The memory of claim 1, wherein the control circuit controls the first to fourth repair analysis circuits to store a fail 15address indicating [[ same region within the memory in a third mode.

Allowable Subject Matter
5.   Claims 1-5 are allowed.
6.   The following is a statement of reason for indication of allowable subject matter:
        Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a control circuit suitable for: controlling the first to fourth repair analysis circuits to store fail addresses of different regions within the memory in a first mode, and controlling the first and second repair analysis circuits to store a fail address indicating one region within the memory and controlling 10the third and fourth repair analysis circuits to store a fail address indicating another region within the memory, in a second mode”, and a combination of other limitations thereof as recited in the claim. Claims 2-5 depend on claim 1.   
7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
8.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.